Citation Nr: 0004210	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  91-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	R. Lawrence Roberson, Esq.


WITNESSES AT HEARINGS ON APPEAL

The veteran and a friend


INTRODUCTION

The appellant had active duty from July 1965 to July 1968.  
He also had a second period of service from August 1968 to 
August 1972.  In February 1973, the regional office (RO) 
determined that the veteran was discharged from his second 
period of service under dishonorable conditions.  The RO 
confirmed this decision in August 1978.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1989 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office that denied service connection for PTSD.  
Subsequently, the Muskogee, Oklahoma, RO took jurisdiction of 
the case when the veteran moved to that region.  In an April 
1993 decision, the Board denied service connection for PTSD.  

The veteran appealed the Board's April 1993 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court found the claim to be well grounded and remanded 
the case in November 1995 for the purpose of attempting to 
verify any of the veteran's stressors and to provide a 
comprehensive psychiatric examination to determine whether 
the diagnosis of PTSD was appropriate.  

In May 1996 and June 1997, the Board remanded the veteran's 
claim to the RO for additional development.  As all actions 
requested in the Board's remands have been accomplished, to 
the extent possible, the Board will proceed to adjudicate the 
veteran's claim herein below.  See Stegall v. West, 
11 Vet. App. 268 (1998).

It appears that the RO received VA outpatient treatment 
records, dated from September 1998 to June 1999, that were 
not considered at the time of the last supplemental statement 
of the case, issued in September 1999.  See 38 C.F.R. § 19.37 
(1999).  However, as a review of such evidence reveals it to 
be duplicative of evidence already existing in the claims 
file, the Board will proceed to address the veteran's claim 
herein, without prejudice resulting.

The Board notes that following the Board's instructions in an 
earlier remand, the RO in May 1992 and August 1992 denied the 
claim that prior rating decisions that denied service 
connection for schizophrenia contained clear and unmistakable 
error.  The veteran was notified of this decision in August 
1992.  No appeal was filed therefrom.  

An August 1992 rating decision also granted special monthly 
pension on account of housebound status, effective from April 
1992.  The veteran has been considered permanent and totally 
disabling for nonservice-connected pension purposes since 
December 1973.  


FINDINGS OF FACT

1. The available evidence does not support a finding that the 
appellant is a combat veteran.

2. The available evidence does reflect that the appellant 
sustained a qualifying stressor during the course of his 
military service.

3. The competent and probative evidence of record does not 
show that the veteran currently has a diagnosis of PTSD 
etiologically related to events of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998 and as amended at 64 Fed. Reg. 117 (June 18, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has PTSD that was caused by 
incidents of his military service.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a factual review of evidence of 
record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.  The 
Board will then review the applicable law in the context of 
its disposition of the veteran's claim. 

Entitlement to service connection for PTSD

Factual background

The veteran's honorable active duty was from July 1965 to 
July 1968.  His military occupational specialty was as a 
medical specialist.  Personnel records show that he also 
served as an ambulance driver in February 1966.  He was in 
Vietnam from February 1966 to September 1967.  His awards and 
decorations include a Republic of Vietnam Campaign Medal with 
device 1960 and the Vietnam Service Medal.  

At the time of the veteran's entry examination in July 1965, 
psychiatric evaluation was normal.  At the time of the 
veteran's discharge examination in June 1968, psychiatric 
evaluation was normal.  There were no pertinent complaints.  

During the veteran's second period of service (which has been 
determined to have been dishonorable), there were no 
pertinent complaints or findings when the veteran was 
examined on entry in August 1968.  Service medical records 
dated in May 1972 show that the veteran complained of trouble 
sleeping at night.  He was referred to the mental health 
clinic.  Subsequently, no significant mental illness was 
found in July.  On separation examination in August 1972, a 
specialist examination was recommended for generalized 
anxiety.  The veteran reported nervousness, depression and 
trouble sleeping.  

Private psychometric findings in October 1972 showed an 
anxiety-depressive reaction in a schizoid personality with 
somatization and obsessive compulsive ideation.  The veteran 
was hospitalized at a private facility in October 1972 to 
November 1972.  His "present illness" was noted to be 
excessive drinking with a history of delirium tremens.  It 
was noted that the veteran used heroin almost every day for 
about 8 months while he was in Vietnam.  He also used "LSD," 
"speeds," marijuana, and alcohol.  The diagnosis was drug 
addiction.   

The veteran was hospitalized at a VA facility from December 
1972 to April 1973 initially for drug detoxification.  When 
he was reported as violent without any motivation for 
treatment, he was transferred to a psychiatric ward.  The 
diagnosis was paranoid type schizophrenia.  

In a May 1973 rating decision, service connection for 
schizophrenic reaction, paranoid type, was denied.  
Schizophrenia was again diagnosed on VA examination dated in 
February 1974.  A March 1974 rating decision denied service 
connection for schizophrenia.  The diagnosis following VA 
examination in September 1977 was schizophrenia.  Subsequent 
unappealed rating decisions in the 1980's denied service 
connection for schizophrenia.  

A private medical statement dated in January 1981 shows 
impressions of schizoaffective disorder and psychotic 
depressive reaction.  The veteran was hospitalized at a VA 
facility from October 1981 to December 1981 for 
schizophrenia.  

In July 1988, the veteran claimed that PTSD arose as a result 
of his Vietnam experiences during his first period of active 
duty.  In response to the RO's request for stressor 
information, the veteran responded in a December 1988 
statement that he had observed numerous scenes and incidences 
of wounded soldiers, including mutilated limbs, burns and 
severe injuries.  He indicated that the soldiers that he 
treated in his military occupational specialty as a medic 
were combat evacuees, and that some died.  

The veteran provided testimony at a hearing at the RO in May 
1990.  The veteran testified that as an ambulance driver 
during service, he picked up wounded patients and provided 
first aid.  Hearing transcript (T.), page 2.  The veteran's 
friend testified that the veteran had told her that he had to 
"cut off feet" that needed to be amputated.  T. 3.  The 
veteran stated that he had to perform such amputations 
"pretty often."  He also testified that he had to retrieve 
body parts of soldiers who were "blown up."  T. 3.  The 
veteran described his most stressful incident during service 
when he encountered a burn victim from a bomb explosion.  T. 
3-4.  The veteran stated that he first noticed something 
wrong mentally when he came back from Vietnam.  T. 4.  

The veteran further testified that he had flashbacks or 
nightmares of someone trying to kill him.  T. 6.  The veteran 
stated that he was being treated for PTSD.  T. 7.  The 
hearing officer advised the veteran about submitting the 
records from his private doctor.  T. 12.  The veteran related 
that his service duties took him into a combat zone.  T. 13.  

The appellant underwent a VA psychological assessment in June 
1990.  The veteran's military history was noted as the 
veteran being a medic in the service, during which he saw no 
action while on duty.  The veteran stated that he enjoyed his 
work of attending to minor injuries.  The veteran reported 
experiencing only one traumatic incident during service when 
he was off duty and drinking, and he saw a bright light that 
frightened him in Thailand.  During his first tour of active 
duty, the veteran had a number of misconduct charges, 
including being late for duty, missing bed check, and not 
appearing for duty.  The veteran reported using no drugs 
while in the service, but he drank approximately a quart of 
vodka every weekend.  Following psychological testing and 
observation, the impression was that the veteran did not 
begin to meet the criteria for PTSD, since he had not 
experienced any events that qualified as a stressor.  The 
Axis I diagnosis was schizophrenia.  

In July 1990, the veteran's private doctor submitted a 
statement for the veteran.  It was indicated that the 
veteran's treatment with that doctor began in February 1988, 
and the diagnosis was chronic paranoid schizophrenia.     

The veteran provided testimony before a member of the Board 
in January 1992.  The veteran testified that he did not go 
out to the field much as a medic during service; he was in 
and out of the hospital and dispensary most of the time.  T. 
2.  The veteran indicated that he still had problems with 
certain circumstances that he witnessed while in Vietnam.  He 
essentially seemed to be upset about observing wounds.  T. 3.      

The appellant underwent a VA psychiatric examination in April 
1992.  The diagnosis was schizophrenia.  

A letter dated in August 1992 from a friend of the veteran 
requests that a medical doctor review the veteran's case for 
PTSD in order to identify whether the veteran displayed early 
signs of PTSD but was not treated properly.  He pointed out 
some of the events that occurred to the veteran.  

VA treatment records dated in August and October 1995 show 
impressions of PTSD and schizophrenia. 

In August 1996, the veteran provided answers to questions 
from his attorney regarding his service and episodes therein.  
The veteran explained that he saw sights that were horrifying 
to him when he worked as a medical corpsman during service.  
The veteran described seeing soldiers with their limbs blown 
off, shot or burned.  He also recalled seeing some horribly 
wounded deceased soldiers.  He testified about specific 
soldiers and their wounds.  

In December 1996, the U. S. Army and Joint Services 
Environmental Support Group (ESG) provided copies of 
Operational Reports-Lessons Learned submitted by the 70th 
Medical Battalion.  The ESG suggested that more specific 
information was required for a PTSD research.  Part of the 
information provided concerned the 152nd Medical Detachment, 
to which the veteran was attached.  That detachment treated 
7,202 military personnel, 409 Vietnamese and 372 Koreans at 
the dispensary, for the quarterly period ending October 31, 
1966.  It was also observed that an ambulance company 
supported combat operations.   

The veteran was provided a VA psychiatric examination in 
January 1997.  The examiner noted that the veteran's claims 
files were reviewed, and that the claim was discussed with 
another doctor.  The examiner noted that the veteran's 
testimony at his hearings was also specifically reviewed.  
Following recordation of the veteran's history and a mental 
status examination, the opinion was that not enough 
information was provided for the veteran to meet the full 
criteria for PTSD.  The examiner noted that the veteran was 
not having any nightmares or intrusive thoughts concerning 
any military stressors, despite extensive questioning from 
the examiner.  The assessment was schizophrenia.  

The other VA doctor also noted that the veteran's claims 
files were reviewed.  Following mental status examination and 
interview of the veteran regarding his military experiences, 
the impressions under Axis I were no PTSD; paranoid 
schizophrenia; and multiple substance abuse.  Under Axis IV, 
the examiner noted that other psychosocial/environmental 
problems included the veteran's exposure to war in Vietnam.  
The examiner noted that it was stated by the veteran's 
representative in February 1992 that the veteran had 
schizophrenia and some PTSD symptoms.  The examiner observed 
that an individual must have all aspects of PTSD in order for 
that diagnosis to be made.  The examiner then discussed the 
various requisites for a diagnosis of PTSD and compared them 
to the veteran's case.  In summary, the examiner concluded 
that the veteran's indications of his military recollections 
were not sufficient to show that PTSD exists.  

In July 1997, the veteran was provided further opportunity to 
elaborate on his claimed stressors.  When the veteran did not 
provide a response, the RO contacted the U. S. Armed Services 
Center for Research of Unit Records (USASCRUR) in May 1998 
with specific information from the claims file regarding the 
veteran's stressors.  

VA outpatient treatment records dated in November 1997 show 
that the diagnoses were psychosis/PTSD/mild tardive 
dyskinesia.  

In an October 1998 letter, the USASCRUR provided an extract 
of an Operational Report-Lessons Learned submitted by the 
70th Medical Battalion for the period of November 1966-
January 1967.  It was noted that more specific information 
was needed concerning individuals claimed by the veteran to 
have been involved with his stressors.   

VA outpatient treatment records dated in December 1998 show 
that the veteran claimed that he was not doing well due to 
worsening intrusive thoughts and flashbacks.  It was noted 
that the veteran continued to have combat-related symptoms.  
The assessment was exacerbation of combat-related symptoms.   

In December 1998, RO personnel determined that sufficient 
evidence of stressor in service was shown.  The veteran was 
subsequently scheduled for a VA psychiatric examination in 
January 1999, and the examiner reviewed the veteran's claims 
file.  The examiner noted the RO's establishment of 
recognized stressors.  The examiner noted that the veteran 
did not report flashbacks or intrusive thoughts.  His main 
concern was auditory hallucinations.  Mental status 
evaluation showed that the veteran was clearly psychotic.  
Following the mental status examination, the veteran was 
considered to be an individual with chronic schizophrenia, 
paranoid type.  There was also a very strong probability that 
he had an organic brain syndrome, possibly related to drug 
abuse in the past.  No clinical evidence of PTSD was found.  
The diagnostic impressions were schizophrenia, paranoid type, 
chronic, severe; organic brain syndrome, provisional 
diagnosis; polysubstance abuse disorder, in remission.  

VA outpatient treatment records dated in June 1999 indicate 
that the veteran worked as a medic in infantry, was exposed 
to combat, and helped wounded soldiers.  It was noted that he 
had been experiencing combat-related symptoms.  The veteran 
reported many intrusive thoughts and hallucinations.  He 
claimed that flashbacks prevented him from concentrating on 
his activities.  There was no evidence of acute psychotic 
features.  The assessment was "coping with combat-related 
symptoms with psychosis."   

In August 1999, the veteran was afforded another VA 
psychiatric examination by a different examiner.  The 
examiner recorded past pertinent history.  The examiner noted 
that the claims file was available for review.  The Axis I 
diagnoses were chronic paranoid schizophrenia and history of 
polysubstance abuse.  

Another VA psychiatric examination was conducted in September 
1999.  The examiner noted that the veteran's claims files 
were reviewed prior to seeing the veteran on examination.  
Following the examination, the diagnosis was schizophrenia, 
paranoid type, chronic, with residual symptoms.  The examiner 
concluded that the veteran did not meet the DSM-IV diagnosis 
of PTSD.  The examiner discussed the relevant criteria for 
such diagnosis, in conjunction with the facts of the 
veteran's case.      

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

Service connection - PTSD

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Gaines v. West, 
11 Vet. App. 353 (1998); Cohen, 10 Vet. App. 128; Veterans 
Benefits Administration Manual M21-1, Part VI, para 11.38 
(1998) (hereinafter M21-1); cf. 38 C.F.R § 3.304(f) (1999) 
(Deletes requirement of establishing a "clear" diagnosis 
for service connection for PTSD and reference to certain 
awards as conclusive proof of in-service stressors.).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999); see also 
Gregory v. Brown, 8 Vet. App. 563 (1996); Collette v. Brown, 
82 F.3d 389 (Fed.Cir. 1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The criteria in DSM-IV for determining 
sufficiency of stressors is no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Id.  
As such, the standard to be used to establish in-service 
stressors depends upon whether the veteran engaged in combat, 
i.e., the veteran had personally participated in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).

If the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); Fossie v. West, 12 Vet. App. 1 (1998); 
Gaines, 11 Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, both supra; 38 C.F.R. § 3.304(f).  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Since the veteran's claim is well grounded, it places upon VA 
the duty to assist the appellant in the development of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
see 38 U.S.C.A. § 5107(a).  

In this case, the RO contacted the veteran for further 
information regarding his stressors.  Subsequently, the RO 
sought verification of such stressors.  The RO also attempted 
to obtain records from all medical sources identified by the 
veteran.  Additionally, the veteran was provided with several 
VA specialist examinations.  Those examiners considered 
whether any additional testing was necessary, and it does not 
appear that any further development was recommended or 
overlooked.  Accordingly, the Board finds that the duty to 
assist the veteran has been met. 
38 U.S.C.A. § 5107(a).    

Discussion

The law and regulations pertaining to service connection for 
PTSD have been set out in detail above.  In essence, for a 
grant of service connection for PTSD, the current governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  

The Board notes that the provisions of 38 C.F.R. § 3.304(f) 
were amended during the pendency of this appeal.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), where a law 
or regulation changes after the claim has been filed or 
reopened before administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  As noted 
previously, part of the amendment to 38 C.F.R. § 3.304(f) 
involved the elimination of the requirement of a "clear" 
diagnosis of PTSD.  In the case at hand, the current 
provision, which only requires a current diagnosis of PTSD, 
is more favorable to the veteran, and thus, is the version to 
be applied.  

Regarding the initial § 3.304(f) PTSD element, if there is a 
current diagnosis of record from a mental-health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  See 
Cohen, 10 Vet. App. at 140.  In this matter, the veteran's 
outpatient treatment records have shown an impression or 
diagnosis of PTSD on occasion (November 1997; August and 
October 1995).  The Board finds that the first element of 
§ 3.304(f) is thus met since a diagnosis of PTSD is shown 
during the pendency of the current appeal.  

Again, the Board is aware that DSM criteria changed while the 
veteran's appeal was pending.  Whether any recent amendments 
pertaining to mental disorders are more beneficial to 
claimants than the previously-existing provisions must be 
resolved in individual cases where those questions are 
presented.  VAOPGCPREC 11-97 (March 25, 1997).  In this case, 
the Board finds that the current DSM-IV provisions are more 
favorable to the veteran.  That is, as noted previously, a 
more individualized approach is currently taken in 
determining the presence of PTSD.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Because a diagnosis can currently be 
rendered under a unique set of facts, particular to the 
veteran, this DSM is more favorable.  

In this regard, the Board notes that the RO and the medical 
examiners both had the opportunity to apply the more 
favorable criteria.  In fact, the September 1999 examiner 
specifically referred to the DSM-IV.  Accordingly, there is 
no due process deficiency in this case.  See VAOPGCPREC 11-97 
(March 25, 1997).  Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the second §3.304(f) element, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service varies depending on 
whether or not the veteran was "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  

In this case, the evidence shows that the veteran had not 
engaged in combat with the enemy.  While in service, the 
veteran did not have a combat military occupational 
specialty.  It is noted that the veteran's medals and 
decoration awards do not include any that are generally 
awarded in recognition of significant actions of valor.  The 
veteran was awarded the Republic of Vietnam Campaign Medal 
with device 1960 and the Vietnam Service Medal.  He was not 
awarded the Purple Heart, Combat Infantryman Badge, or any 
other similar combat citation.  See VAOPGCPREC 12-99; see 
also Gaines, 11 Vet. App. at 359; M21-1.  Also, the veteran's 
service medical records do not show that he was engaged in 
combat or that he incurred any wounds or injuries therefrom.  
The record is devoid of any post-service competent evidence 
demonstrating that the veteran was engaged in combat 
activity.  Although some VA outpatient treatment records 
refer to "combat-related" symptoms and the veteran's exposure 
to combat, there is no indication as to where those 
conclusions pertinent to combat were drawn.  A physician's 
opinion is irrelevant as to the question of the occurrence of 
the claimed stressors.  See Cohen, 10 Vet. App. at 142; 
Moreau, 9 Vet. App. at 395-396.  See also Swann v. Brown, 5 
Vet. App. 229, 233 (1993) [medical opinion based solely or in 
large measure on a veteran's reported medical history will 
not be probative to disposition of claim if the objective 
evidence does not corroborate the reported medical history or 
if a preponderance of the evidence is otherwise against the 
claim].  As herein discussed, contemporaneous records do not 
support that the veteran participated in an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality so as to constitute engaging in combat with 
the enemy.  VAOPGCPREC 12-99.  Thus, the evidence in this 
respect is against the veteran's claim and is not in 
equipoise.  VAOPGCPREC 12-99.

Because the veteran had not engaged in combat while in 
service, he is required to provide credible supporting 
evidence corroborating his alleged in-service stressors.  
Fossie, 12 Vet. App. 1.  If the claimed stressor is not 
combat related, "the veteran's lay testimony regarding [an] 
in-service stressors is insufficient, standing alone, to 
establish service connection and must be corroborated by 
"credible evidence," Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court observed 
that the import of the statute (38 U.S.C.A. § 1154 pertinent 
to combat veterans) is ascertained when viewed in the context 
of comparing the evaluation of the merits of the claim of a 
non-combat veteran and a combat veteran.  A non-combat 
veteran's claim must be denied if the preponderance of the 
evidence is against the claim.  By preponderance of the 
evidence is meant that the truth of the fact in controversy 
is "more likely than not."  See Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991). 

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  Cohen, 10 Vet. App. at 142; Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

In this matter, the Board is in agreement with the RO that 
sufficient verification has been presented to confirm the 
veteran's stressors.  Specifically, information provided by 
the USASCRUR confirmed that the veteran's Medical Detachment 
helped to treat thousands of individuals and helped to 
support combat operations.  There is some contradiction in 
the veteran's specific statements regarding the extent of his 
participation as a medic that would lead to a stressor - 
e.g., treatment of minor injuries as a medic and no action 
seen (June 1990 report) and not much field involvement 
(January 1992 testimony).  However, service personnel records 
also confirm his military duties as an ambulance driver.  The 
USASCRUR also confirmed the nature of this activity, 
consistent with some of the veteran's statements.  With the 
evidence in relative equipoise pertinent to the occurrence of 
a stressor, reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 3.102 (1999).  The Board thus agrees that 
for this veteran, the duties of ambulance driver and medical 
specialist produced stressors.  

The next element of 38 C.F.R. § 3.304(f) must now be 
considered for a grant of PTSD:  medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  As noted above there is some reference 
to an impression or diagnosis of PTSD on occasion in the VA 
outpatient treatment records.  The Court has held that where 
a physician has accepted the veteran's description of his 
Vietnam experiences as credible and made a diagnosis of PTSD 
that does not mean that the Board is required to grant 
service connection for PTSD or any other psychiatric 
disorder.  Rather, the Board must assess the credibility and 
weight to be given to the evidence.  Wilson v. Derwinski, 2 
Vet. App. 614 (1992).    

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 
2 Vet. App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 
(1991).  

In this case, the Board has accorded little probative value 
to the occasional findings of PTSD in the VA outpatient 
treatment records in 1995 and 1997 when compared to the VA 
examination reports, and opinions contained therein, in 
January 1999, August 1999 and September 1999.  Rather, the 
Board finds that the 1999 VA examinations, all of which did 
not find PTSD, are of high probative value for the following 
reasons:  Initially, the several different examiners, who 
came to the same conclusion that there was no PTSD, had the 
opportunity to review the veteran's claims folders prior to 
examining the veteran and rendering an opinion.  With a full 
longitudinal knowledge of the veteran's case in conjunction 
with a contemporaneous mental status examination, their 
diagnoses are rendered on a more fully informed basis, than 
the VA outpatient caregivers.  Secondly, the VA examiners 
provided lengthy, detailed rationale for their diagnoses, or 
lack thereof.  They addressed the requirements for a 
diagnosis for PTSD, and they frequently pointed to factors 
specific to the veteran that led to their conclusions.  
Additionally, the VA examiners had the benefit of the RO's 
determination regarding the stressor verification.  In fact, 
the January 1999 examiner noted the RO's documentation with 
regard to stressor verification.  

As opposed to the VA examiners in 1999, the findings noted in 
the 1995 and 1997 VA outpatient treatment records do not 
contain any rationale for the diagnosis, and they would not 
have known what stressors were verified prior to rendering a 
diagnosis.  Additionally, most of the other treatment records 
reveal treatment for a psychotic disability, schizophrenia, 
but there is no reconciliation of the apparently diverse 
findings with the same treatment regime.  The VA examiners in 
1999 noted the specific symptoms, discussed the possibility 
of various diagnoses, reconciled their findings, and provided 
rationale for their conclusions.  

Other VA treatment records note assessments of "combat-
related symptoms."  The veteran's previous representative 
also made reference to "PTSD symptoms."  However, the 
examiner in January 1997 clarified that it was not enough for 
a PTSD diagnosis to have "some" PTSD symptoms.  The examiner 
observed that an individual must have all aspects of PTSD in 
order for that diagnosis to be made.  Thus, if the 
assessments in some outpatient treatment records referring to 
"combat-related" symptoms are referring to PTSD symptoms, 
such does not equate to a diagnosis.  The Board finds, 
therefore, that these records are of low probative value and 
are insufficient to place the veteran's claim for service 
connection for PTSD in equipoise.   

The Board wishes to make clear that the veteran's testimony 
and contentions presented on appeal are acknowledged.  In 
spite of the veteran's assertions and testimony, service 
connection for PTSD is not warranted.  As noted above, the 
element which the veteran requires for a grant of service 
connection for PTSD is that of medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  Although the veteran has some 
background in medical training, it is not shown that he has 
expertise in matters of mental disabilities.  Accordingly, 
the record does not suggest that the veteran's opinions as to 
matters requiring medical training can be considered 
competent medical evidence.  See Black v. Brown, 10 Vet. 
App. 279 (1997).  

Because the Board finds that the preponderance of the 
evidence is against the claim for PTSD, as discussed in 
detail above, service connection for PTSD is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

